DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cuviello on February 2, 2022.
The application has been amended as follows: 
In claim 61, line 8, please replace the text “solar and at least” with -- solar panel 
and at least --.
The following is an examiner’s statement of reasons for allowance:
Claims 31-60 are allowed because none of the prior art of record discloses or 
suggests controlling a transformation of the photovoltaic DC-DC converter between the first modality of photovoltaic DC-DC power conversion and the second modality of photovoltaic DC-DC power conversion by using a maximum power peak tracking control loop such that substantially all power of the DC photovoltaic output is transferred to the converted DC photovoltaic output, in combination with the remaining claimed features.
	Claims 61-62 are allowed because none of the prior art of record discloses or suggests controlling, with a maximum power peak tracking control loop, efficient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 11, filed December 7, 2021, with respect to the objections to the claims, and the rejections of claims 33-34, 51, 60, and 62 under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive.  The objections and rejections of claims 33-34, 51, 60, and 62 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836